Citation Nr: 0312910	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-17 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased evaluation for chronic 
osteomyelitis, left wrist (formerly coded and rated as left 
forearm scar), currently evaluated at 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
White River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which evaluated the 
appellant's left wrist disorder as 20 percent disabling.  
Historically, a 10 percent rating was assigned for a scar.  
It was noted that the veteran had sustained a fracture of the 
right wrist prior to service, but that the area had been 
aggravated by a cactus needed puncture.  It was held in part 
that the drainage from the wrist was due in part to the 
cactus puncture.  That is the pathology that has been service 
connected.  Service connection is not currently in effect for 
arthritis with limitation of motion, and accordingly that 
pathology will not be evaluated herein.  The rating assigned 
herein will be for the residuals of osteomyelitis of the left 
wrist.

An April 2002 rating decision granted service connection for 
hearing loss and awarded a noncompensable rating, to which 
the appellant submitted a timely Notice of Disagreement.  Via 
a June 2002 letter from his representative, the appellant 
withdrew his appeal of that issue.

A hearing was held via Video Teleconference (VTC) in February 
2003  before the undersigned.  The undersigned was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony has been associated with the claims file.


FINDINGS OF FACT

1.  The appellant's chronic osteomyelitis manifests 
subjectively with constant throbbing and problems gripping 
items with the left hand.

2.  The appellant's chronic osteomyelitis has manifested 
objectively with recurring episodes of swelling, redness, 
erythema, which have required incision and drainage on 
average of 2 to 3 times per year.

3.  The appellant's chronic osteomyelitis, left wrist, is 
manifested by multiple healed incisions over the dorsal 
distal forearm, dorsal radial forearm, also over the volar 
ulnar aspect of the forearm, mild tenderness, and radial 
pulse of 2+.  It also is manifested by slight decreased 
sensation to light touch in the ulnar nerve distribution of 
the left hand.  There is full range of motion (ROM) of the 
thumb and fingers of the left hand, except for the IP joint 
of the thumb.  

4.  The appellant is left handed.

5.  Frequent episodes with constitutional symptoms, or 
definite involucrum or sequestrum have not been manifested.  
Neither has range of motion (ROM) on extension less than 15 
degrees been manifested.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.40, 4.43, 4.45, 4.71(a), 
Diagnostic Code (DC) 5000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West Supp. 2002) redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, the claimant is to 
provide, what evidence VA will attempt to obtain, and for the 
claimant to submit any information or evidence in his or her 
possession.  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  VA implemented the VCAA in 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).

In a November 2001 letter, the RO informed the appellant of 
the provisions of the VCAA and VA's obligations thereunder.  
The letter informed the appellant of the evidence required to 
substantiate a claim for an increased evaluation and informed 
the appellant of VA's duty to assist him with developing and 
substantiating his claim, to include obtaining records on his 
behalf and scheduling any necessary medical examinations.  As 
to who would obtain what information, the letter instructed 
the appellant what information was still needed from him; 
specifically, the names of anyone who might have information 
which would help substantiate his claim.  The letter also 
informed the appellant that VA would obtain the records for 
him and provided him VA Forms 21-4142 to sign and return so 
VA could obtain the records for him.  As for what information 
the appellant would obtain, the letter instructed the 
appellant to tell VA of any additional information he desired 
VA to obtain.  Therefore, the Board is satisfied that the RO 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) 
(2002).

As concerns the duty to assist, the RO obtained VA treatment 
records related to the appellant and scheduled him for 
necessary medical examinations.  All of these records have 
been associated with the claim file.  As there is no 
additional evidence to be obtained, there is no reason to 
delay adjudication for more specific notice as to which party 
might obtain what information.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. § 3.159(c) (2002).  Accordingly, the Board may 
decide the case on its merits.  

Historically, the appellant sustained an open fracture of the 
left radius and ulna at age 10.  His course of treatment 
included hospitalization for an approximately six-week 
regimen of IV antibiotics.  The situation resolved without 
any subsequent difficulty until the appellant sustained a 
cactus needle puncture wound to his left palm during his 
active service.  The ensuing infection was treated by 
incision and drainage, with no apparent residuals noted on 
the physical examination at separation from active service.

The appellant was granted service connection in July 1971 for 
a scar residual, left forearm, dorsal aspect, and evaluated 
at 0 percent disabling.  A November 1971 rating decision 
increased the evaluation to 10 percent, effective July 30, 
1971.  An August 1972 rating decision reduced the evaluation 
to 0 percent, effective November 1972.  An April 1974 rating 
decision, increased the evaluation to 10 percent, effective 
retroactively to 1971, because evidence not previously 
provided to the rating agency revealed the appellant had 
experienced continuous infections.  The appellant filed his 
current claim for an increased evaluation in May 2001.

The appellant received a VA medical examination in December 
2001.  The examination report reveals that a triple phase 
bone scan was performed on the appellant in August 2001, 
which resulted in an impression of suspected chronic 
oseteomyelitis in the distal left radial diaphysis.  The 
December 2001 examination report reflects that the appellant 
reported pain in the distal aspect of the radial head, with 
weakness, stiffness, swelling, heat, and redness 2 to 3 times 
a year.  During flare-ups, the appellant reports marked 
fatigability, lack of endurance, and swelling of the hand.  
The appellant reported that, during flare-ups, his left wrist 
swells to a circumference of 12 inches, as compared to 6 
inches for his right wrist.

The December 2001 examination report reflects that physical 
assessment of the appellant revealed grip strength in the 
non-dominant right hand of 80 pounds and 70 pounds for the 
dominant left hand.  Pinch strength of the right hand was 25 
pounds and 18 pounds for the left.  There was marked crepitus 
on movement, extension, and flexion.  

The examiner rendered a diagnoses of, left wrist fracture 
requiring surgery at age 10, with subsequent development of 
osteomyelitis; degenerative arthritis of the left wrist; and 
recurrent infections of the left wrist.  The examiner also 
opined it is more likely than not that the degenerative 
changes in the appellant's left wrist are directly related to 
the trauma incurred when the appellant was 10 years' old.

In September 2002, the appellant received a VA medical 
examination for bones.  The examination report reflects that 
there are multiple healed incisions over the dorsal distal 
forearm, dorsal radial forearm, also over the volar ulnar 
aspect of the forearm, mild tenderness, and radial pulse of 
2+.  There is slight decreased sensation to light touch in 
the ulnar nerve distribution of the left hand.  There is full 
range of motion (ROM) of the thumb and fingers of the left 
hand, except for the IP joint of the thumb.  There is a 
healed wound over the radial volar aspect of the distal 
forearm with an indentation.  There was no erythema.  X-rays 
of the left forearm and wrist taken on the day of the 
examination revealed healed fractures of the left distal 
radius and ulna and mild degenerative changes of the left 
wrist.  There was no evidence of involucrum or sequestrum of 
the left wrist or forearm.  An August 2001 three-phase bone 
scan revealed increased uptake in the distal radial 
diaphysis, consistent with probable chronic osteomyelitis.

The report reflects that the examiner rendered diagnoses of, 
status post open fractures, left distal radius and ulna, with 
degenerative arthritis, left wrist, and a history of 
recurrent infections, left forearm, with probable chronic 
osteomyelitis, left distal radius, status post deep space 
infection, left hand, wrist forearm.  The examiner's 
impressions were that the appellant has some loss of motion 
of the left wrist, specifically dorsiflexion and supination 
resulting from both his prior fractures of his left forearm 
and his recurring infections, osteomyelitis, and multiple 
procedures on the left wrist and forearm.  The loss of active 
motion of his IP joint of the left thumb is most likely 
secondary to adhesions, fibrosis, secondary to his infections 
and multiple procedures of incision and drainage.

At the February 2003 VTC, the appellant testified consistent 
with the history he related during his VA medical 
examinations.  His left wrist throbs constantly, and routine 
exertion can cause it to swell to softball-size.  Transcript 
(T), p. 3.  Further, the appellant stated that he is careful 
how he uses his left hand to grip and pick up items and, 
because of his guarded exertion of his left hand, his right 
arm is significantly larger than his left hand.  T. p. 7.  
The appellant stated that his wrist flares up 2 to 3 times a 
year, with his most recent episode of swelling having 
occurred in June or July 2003, and he cannot lay his hand 
flat.  T. pp. 9, 14.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

In his October 2002 Form 9, the appellant asserts that his 
disability picture more closely approximates that for a 30 
percent evaluation than his current 20 percent.  In support 
of this assertion, the appellant essentially argues that his 
condition was misdiagnosed for several years, which resulted 
in treatment of his symptoms rather than the underlying 
cause, which apparently is osteomyelitis.  The Board notes 
that the appellant's case file reflects that originally he 
was rated under the DC for scars, and that his DC was changed 
to DC 5000, osteomyelitis by the February 2002 rating 
decision.  That, however, does not impact whether the 
appellant currently is appropriately rated under DC 5000.

A 30 percent evaluation for chronic osteomyelitis may be 
assigned when it manifests with definite involucrum or 
sequestrum, with or without discharging sinus.  A 60 percent 
evaluation may be assigned for osteomyelitis when there are 
frequent episodes, with constitutional symptoms.  A 100 
percent evaluation may be assigned when the osteomyelitis 
involves the pelvis or vertebrae; when the osteomyelitis 
extends into the major joints; when the osteomyelitis has 
multiple localizations; or when the osteomyelitis has a long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.  
38 C.F.R. § 4.71a, DC 5000 (2002).  Note (1): A rating of 
10%, as an exception to the amputation rule, is to be 
assigned in any case of active osteomyelitis where the 
amputation rating for the affected part is 0 percent.  This 
10% rating and the other partial ratings of 30% or less are 
to be combined with ratings for ankylosis, limited motion, 
nonunion or malunion, shortening, etc., subject, of course, 
to the amputation rule.  A rating for osteomyelitis will not 
be applied following cure by removal or radical resection of 
the affected bone.  Note (2): The 20% rating on the basis of 
activity within the past 5 years is not assignable following 
the initial infection of active osteomyelitis with no 
subsequent reactivation.  The prerequisite for this 
historical rating is an established recurrent osteomyelitis.  
To qualify for the 10% rating, 2 or more episodes following 
the initial infection are required.  This 20% rating or the 
10% rating, when applicable, will be assigned once only to 
cover disability at all sites of previously active infection 
with a future ending date in the case of the 20% rating.  Id.

The Board finds that the appellant is reasonably and fairly 
evaluated at 20 percent.  Id.; 38 C.F.R. § 4.7 (2002).  As 
noted above, the competent medical evidence of record shows 
that the appellant's osteomyelitis has manifested with 
recurring episodes of discharge and infection.  The higher 
rating of 30 percent is not warranted, because the X-ray 
report submitted in conjunction with the September 2002 
medical examination revealed that there was no evidence of 
involucrum or sequestrum.  Further, there is no medical 
evidence of, nor does the appellant claim, any constitutional 
symptoms, which are required for a 60 percent evaluation.  DC 
5000.

The Board has considered the appropriateness of a separate 
rating under the DC for LOM, see Esteban v. Brown, 6 Vet. 
App. 259 (1994), and find it inappropriate in the appellant's 
case.  The only limitation of motion that has been attributed 
to the osteomyelitis is the IB joint of the thumb.  There is 
no basis for granting a compensable rating for that as there 
is nothing approaching ankylosis of the thumb.  Therefore, 
the preponderance of the evidence is against the granting of 
an increased evaluation.  The evidence is not in equipoise so 
as to apply the benefit of the doubt rule. 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002). 


ORDER

An increased evaluation in excess of 20 percent for chronic 
osteomyelitis, left wrist, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

